Citation Nr: 1428656	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-48 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent evaluation for GERD.

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.


FINDINGS OF FACT

1.  The Veteran submitted a claim for an increased rating in October 2008.  Within the one year preceding his claim, an increase was factually ascertainable.

2.  From November 5, 2007, the Veteran's GERD symptoms most closely reflect persistently recurrent epigastric distress with symptoms of pyrosis (heartburn) several times per week and daily regurgitation, accompanied by substernal and shoulder pain of moderate and frequent severity, productive of considerable impairment of health; he does not have symptoms of material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.


CONCLUSION OF LAW

From November 5, 2007, the criteria for an evaluation of 30 percent, but no higher, for service-connected GERD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated in October 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The October 2008 letter also informed the Veteran that in order to establish higher ratings, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for GERD.  The VA examination reports for November 2007 and November 2008 reflect that the examiners reviewed the Veteran's past medical history and the Veteran's current medication regimen.  The examiners also recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.
Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased initial evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether further staged evaluations are warranted. 

In cases involving increased ratings, if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (i.e., the date that the increase is factually ascertainable), is the effective date of the award.  38 C.F.R. § 3.400(o)(2) (2013).

The Board notes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14 and 4.113 (2013). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2013). 

The Veteran is currently assigned a 10 percent evaluation for GERD.  The Veteran's disability has been rated under Diagnostic Code 7346 [hiatal hernia].  His GERD diagnosis is not listed in the Rating Schedule, so the RO determined that the most closely analogous diagnostic code is 38 C.F.R. 4.114, Diagnostic Code 7346 for hiatal hernia.  Based on the medical evidence discussed below, the Board finds that the Veteran has been appropriately rated under Diagnostic Code 7346.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case").  The Veteran has not suggested that other diagnostic codes be applied.

Under Diagnostic Code 7346, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).

In this case, the Veteran essentially contends that his GERD is more disabling than contemplated by the current 10 percent disability evaluation.  By way of history, the Veteran brought a claim for an increase in March 2007, which was denied in August 2007, based on the Veteran's failure to report to a VA examination.   The Veteran notified VA that he had not received the notice of the examination, and submitted a notice of disagreement with the decision.  He then reported for a VA examination in November 2007, and a statement of the case was issued in that same month.  The Veteran failed to file a timely substantive appeal.  However, in October 2008, he submitted another claim for an increase.  It is upon that claim that the January 2009 rating decision on appeal was issued.  Pursuant to 38 C.F.R. 
§ 3.400(o)(2), the Board will examine the record in the year preceding the October 2008 claim to determine when an increase was factually ascertainable.  

During the Veteran's November 2007 VA examination, he reported nausea several times a week precipitated by any meal, certain foods, and the reclining position.  He reported vomiting several times a week due to night time reclining.  He also reported occasional dysphagia.  He also stated he had esophageal distress several times a week accompanied by severe substernal pain.  He also reported daily heartburn (also known as pyrosis) and regurgitation of undigested food several times per week.  The clinician noted the Veteran's overall health as good and reported no signs of significant weight loss or malnutrition or anemia.

In November 2007, the Veteran was also seen at the Digestive Disease Clinic in Tallahassee Florida.  He presented with heartburn, indigestion, some difficulty swallowing, and atypical chest discomfort, which all occurred three to four times per week.  In December 2007, the Veteran was seen for a BRAVO study to monitor his acid reflux.  The results were discussed with him January 2008 at the Clinic.  The clinician confirmed the Veteran's GERD diagnosis and opined that at that point in time surgical options would be warranted given the amount of time the Veteran's symptoms had persisted.  

The Veteran was seen for a VA medical examination in November 2008 to determine the severity of his service-connected GERD.  He reported he had not ever been hospitalized due to his esophagus.  He also reported nausea and vomiting occurring weekly when he was in a reclining position.  He noted esophageal distress less than weekly, accompanied by frequent and moderate substernal and shoulder pain.  He reported heartburn several times per week and daily regurgitation of partially digested food.  He did not have a history of hematemesis or melena.  The examiner reported that overall the Veteran's health was good and he showed no signs of anemia, significant weight loss or malnutrition.  

The Veteran was seen in December 2008 at the Gainesville VA Medical Center (VAMC).  He reported reflux symptoms including a burning sensation at night that could last up to two hours at a time, and regurgitation of food occurring up to 2-3 times per week.  

The Veteran contended in a statement accompanying his November 2009 VA Form 9 that his GERD met the criteria for a 30 percent disability rating since his medical records demonstrated that his hiatal hernia with GERD is manifested by persistent recurrent epigastric distress with heartburn, regurgitation, and chest pain with shoulder pain. 

Based on the evidence, the Board concludes that a 30 percent rating from November 5, 2007, the date of the Veteran's VA examination, is warranted for the Veteran's GERD, as the overall disability picture most closely reflects the criteria for a 30 percent evaluation.  The November 2007 and November 2008 VA examinations along with the December 2008 and January 2009 treatment reports show continued epigastric distress with severe and frequent heartburn and regurgitation, accompanied by substernal and shoulder pain, as often as daily.  The Board finds that his GERD symptomatology therefore rises to the level of considerable impairment of health.  As such, the competent and probative evidence of record nearly approximates the criteria for a 30 percent rating under Diagnostic Code 7346.  All reasonable doubt is therefore resolved in favor of the Veteran.  38 C.F.R. §§ 4.1, 4.7 (2013).  

The Board further finds that a disability rating greater than 30 percent is not warranted for any time during the period on appeal, as the evidence does not show or nearly approximate symptoms of material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Furthermore, no health care provider has indicated that the Veteran's symptoms are productive of severe impairment of health. 

As noted above, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Hart, supra.  The Veteran is being assigned a 30 percent rating from November 5, 2007, the examination date within one year preceding the October 2008 claim, when the Veteran's increased symptoms first became factually ascertainable.  In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected GERD has not changed appreciably during the period following November 5, 2007.  There are no medical findings and no other evidence which would allow for the assignment of disability rating other than 30 percent during the period of time here under consideration.  Specifically, as discussed above, the competent medical evidence of record, to include the November 2007 and November 2008 VA examination reports indicate that the Veteran's GERD symptomatology has remained relatively consistent throughout the period, with symptoms of pyrosis, regurgitation, and substernal pain productive of considerably impaired health.  Even the Veteran himself indicated in his statement accompanying November 2009 VA Form 9 that he believed he should be rated at 30 percent, and not higher.  As such, there is no basis for awarding the Veteran a disability rating other than the assigned 30 percent for any time from November 5, 2007 to the present.

Extraschedular Consideration of GERD

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected GERD is contemplated and reasonably described by the rating criteria under Diagnostic Code 7346.  See 38 C.F.R. § 4.114 (2013).  Regarding the GERD symptoms, the Veteran has presented with pyrosis, regurgitation, and shoulder pain throughout the pendency of his increased ratings claim.  These symptoms are also specifically contemplated by the rating schedule in Diagnostic Code 7346.  

In sum, the Board finds that a comparison of the Veteran's GERD with the schedular criteria for both disabilities does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran, has not argued and the record does not otherwise reflect that his disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

From November 5, 2007 to present, entitlement to an 30 percent disability rating for GERD is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


